Appellant relies on Art. 2246 Rawle C. S., 1925, as authorizing bills of exception to be filed within 90 days from final judgment. The statute in question refers to civil cases only. We must be controlled by Art. 760, Subdivision 5, C. C. P. as governing in criminal matters, under which the bills of exception cannot be considered. Holden v. State, 98 Tex. Crim. 592,267 S.W. 275; Courser v. State, 106 Tex.Crim. R.,291 S.W. 236. Sentence was pronounced and notice of appeal given on the 15th day of December. Under Art. 760 Cow. C. P. the court was without authority in any event to extend the time for filing bills more than 90 days from notice of appeal. In the present case the court granted only 80 days and no further extension of time was allowed. Hence a bill filed after the 80 days was too late.
The motion for rehearing is overruled.
Overruled.